Citation Nr: 0010756	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  93-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an increased rating for arthritis of the 
cervical spine, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chronic sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied increased evaluations for arthritis 
of the cervical spine and chronic sinusitis.  This appeal 
also arises from an April 1993 rating decision, in which the 
RO denied service connection for a left shoulder disorder and 
a low back disorder.  The Board remanded the case in February 
1995, and again in April 1996, for additional development of 
evidence relevant to the veteran's claims.  The claim for 
service connection for a low back disorder will be addressed 
in a remand that follows the decisions on the other issues on 
appeal.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
current left shoulder disorder.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for 
increased disability ratings for cervical spine arthritis and 
chronic sinusitis.

3.  The veteran's cervical spine arthritis is manifested by 
moderate to severe limitation of motion, with pain on motion.

4.  The veteran's chronic sinusitis is manifested by one or 
two episodes per year characterized by pain and headaches, 
sometimes requiring antibiotic treatment.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).l

2.  The criteria for a 30 percent disability rating for 
cervical spine arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.79a, Diagnostic Codes 5003, 5290 (1999).

3.  The criteria for a disability rating in excess of 10 
percent for chronic sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6510 (1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.96, 4.97, Diagnostic Code 6510 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Shoulder Disorder

The veteran is seeking service connection for pain and 
limitation of motion in his left shoulder.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  When a veteran has presented a well grounded 
claim, VA has a duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

In this case, the medical evidence does not indicate that the 
veteran has a current disability of the left shoulder.  On VA 
examination in December 1996, the veteran reported that he 
had onset of left shoulder pain in approximately March of 
1993.  He reported that the pain completely resolved after 
three to four weeks with physical therapy and a TENS unit.  
He reported that he had not had recurrence of the left 
shoulder pain since 1993.  On examination, the range of 
motion of the left shoulder was essentially equal to that of 
the right shoulder.  Sensory and motor functions were intact, 
strength was 4+/5, and x-rays showed no evidence of 
significant osteoarthritis.  The examiner concluded that the 
veteran's left shoulder symptoms of 1993 were resolved, and 
that he had no limitations of his left shoulder compared to 
his right shoulder.

In the absence of medical diagnosis of a current disorder of 
the left shoulder, the veteran's claim for service connection 
for a left shoulder disorder does not meet the criteria for a 
well grounded claim for service connection, as outlined by 
the Court in Caluza, supra, at 506.  Therefore, that claim is 
denied.


Cervical Spine Arthritis

The veteran essentially contends that his service-connected 
cervical spine arthritis has worsened, and that a disability 
rating higher than the current 10 percent rating is 
warranted.  A claim for an increased rating for a disability 
is generally well grounded when an appellant indicates that 
the severity of the disability has increased.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Therefore, the 
Board finds that the veteran's claim for an increased rating 
for his cervical spine arthritis is well grounded.  The Board 
also finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (1999).  Nevertheless, the 
present level of disability is of primary concern, and the 
past medical reports do not have precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  VA 
regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

The veteran's cervical spine arthritis has been rated as 10 
percent disabling under Diagnostic Code 5003.  Under that 
Code, degenerative arthritis is rated based on limitation of 
motion of the joints involved.  If the limitation of motion 
of the joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
applied for each group of minor joints (such as the cervical 
vertebrae).  38 C.F.R. § 4.45(f), 4.71a, Diagnostic Code 5003 
(1999).  Limitation of motion of the cervical spine is rated 
at 10 percent if slight, 20 percent if moderate, and 
30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1999).

The veteran's medical records show a long history of neck 
pain and limitation of motion of the neck.  X-rays taken in 
the 1980s and 1990s show degenerative changes and disc space 
narrowing.  On VA examination in October 1996, the range of 
motion of the cervical spine was to 20 degrees of flexion, 10 
degrees of extension, 5 degrees of lateral bending to each 
side, and 30 degrees of rotation to each side.  The veteran 
reported that he had pain with those ranges of motion.  On VA 
examination in December 1996, the range of motion of the neck 
was to 40 degrees of flexion, 10 degrees of extension, 20 
degrees of lateral bending to the left, 30 degrees of lateral 
bending to the right, 15 degrees of rotation to the left, and 
30 degrees of rotation to the right.

The recent medical evidence indicates that the veteran has 
moderate to severe limitation of motion of the cervical 
spine.  Taking into consideration the veteran's pain on 
motion, the Board finds that the manifestations of the 
veteran's cervical spine arthritis warrant a 30 percent 
rating.  In reaching that determination, the Board considered 
whether staged ratings should be assigned.  The Board 
concludes that the disability has not significantly changed, 
and that a uniform evaluation is appropriate in this case.

Chronic Sinusitis

The veteran contends that his chronic sinusitis has worsened, 
and that a rating higher than 10 percent is warranted.  The 
Board finds that the veteran's claim for an increased rating 
for chronic sinusitis is a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  In addition, the Board is 
satisfied that all facts relevant to that claim have been 
properly developed, so that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

While the veteran's 1992 claim for an increased rating for 
chronic sinusitis was pending, VA regulations for evaluating 
disabilities of the respiratory system were revised.  See 
Schedule for Rating Disabilities, Respiratory System, 61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. §§ 4.96, 4.97).  
The Court has held that when a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the version most favorable 
to an appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the previous regulations, chronic sinusitis was rated 
as follows:

Postoperative, following radical 
operation, with chronic osteomyelitis 
requiring repeated curettage, or severe 
symptoms after repeated operations.  
.................. 50

Severe, with frequently incapacitating 
recurrences, severe and frequent 
headaches, purulent discharge or crusting 
reflecting purulence  ............................ 30

Moderate, with discharge or crusting or 
scabbing, infrequent headaches  
..................................... 10

X-ray manifestations only, symptoms mild 
or occasional
    ..............................................................  0

38 C.F.R. § 4.97, Diagnostic Code 6510 (1996).

The revised regulations evaluate chronic sinusitis as 
follows:

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of the affected 
sinus, and purulent discharge or crusting 
after repeated surgeries  ......... 50

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six 
non-incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting  
.................................... 30

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting  
..................... 10

Detected by x-ray only  ....................................  0

38 C.F.R. § 4.97, Diagnostic Code 6510 (1999).

VA medical records reflect that x-rays of the veteran's 
sinuses taken in January 1992 show mucoperiosteal thickening 
in the maxillary sinuses.  In September 1996, the veteran 
sought treatment for a flare-up of sinus symptoms.  He 
reported headaches and sinus pain for three to four weeks.  
The examiner noted mild tenderness to the left maxillary 
sinus.  X-rays of the sinuses showed additional 
mucoperiosteal thickening compared to earlier x-rays.  In 
October 1996, the veteran reported that he had finished a 
course of antibiotics, for infection of the sinuses and the 
left ear, about two weeks earlier, and that severe sinus pain 
had now returned.

On VA examination in October 1996, the veteran reported 
having had chronic sinus problems since the 1970s.  He 
reported that the flare-ups were manifested by chronic nose 
bleeds and swelling of the left side of his face, with 
extreme pain.  He stated that he had been treated with 
antibiotics.  He reported that he had had increased sinus 
infections in the three or four months preceding the October 
1996 examination.  He reported that he was presently on 
antibiotics.  The examiner noted a normal appearance of the 
interior of the nose, and tenderness in the left maxillary 
sinus area.

On VA examination in December 1996, the veteran reported 
recurrent sinus problems since approximately 1970, with the 
symptoms particularly worse since about 1994.  He reported 
that he frequently needed antibiotics, although he did not 
always see a physician when he had flare-ups.  He reported 
that he had been on antibiotics over the past six weeks.  He 
reported that he had chronic postnasal drip, throat clearing, 
nasal congestion, nasal obstruction, frequent frontal 
headaches, and occasional blood-tinged rhinorrhea.  The 
veteran reported that he had not had sinus surgery, and had 
not been told that he needed it.  X-rays showed 
opacification.  Examination of the nose revealed bilateral 
inferior turbinate hypertrophy.  No polyps or purulence were 
noted.  The examiner opined that the veteran might have 
underlying chronic sinusitis, which might eventually require 
functional endoscopic sinus surgery.

VA treatment notes indicate that the veteran was seen for 
flare-ups of sinusitis in December 1996, November and 
December 1997, and September and October 1998.  In October 
1998, the veteran reported that he had had a sinus infection 
and severe headache for two weeks.

The manifestations of the veteran's sinusitis do not meet the 
criteria for a 30 percent rating under the revised criteria.  
He has not been shown to have three or more episodes per year 
that require four to six weeks each of antibiotic treatment, 
nor has he been shown to have episodes with pain and 
headaches more than six times per year.  The previous 
regulations provided less guidance in defining such terms as 
"frequent" and "severe."  The veteran has on some 
occasions reported severe headaches or frequent headaches.  
There has been no medical observation of purulence or 
crusting.  The Board finds that the symptoms described in the 
records, overall, more closely resemble the criteria for a 10 
percent rating under the previous regulations than the 
criteria for a 30 percent rating.  Thus, under either the 
previous or the revised regulations, the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's chronic sinusitis.  The Board concludes that the 
disability has not significantly changed, and that a uniform 
evaluation is appropriate in this case.  In addition, on 
review of the claims file, the Board finds no basis to 
initiate consideration of an extraschedular rating of the 
veteran's chronic sinusitis.  Therefore, the veteran's claim 
for an increased rating is denied.


ORDER

A well-grounded claim for service connection for a left 
shoulder disorder not having been submitted, the claim is 
denied.

Entitlement to a 30 percent disability rating for cervical 
spine arthritis is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for chronic sinusitis is denied.


REMAND

The veteran claims service connection for a low back 
disorder, manifested by low back pain.  In February 1995 and 
April 1996, the Board remanded the veteran's case for further 
development.  Among the remand instructions was the request 
that a VA physician examine the veteran and express an 
opinion as to whether there was a relationship between any 
disorder of the veteran's low back and the veteran's service-
connected cervical spine arthritis.  While the veteran 
received VA medical examinations in October 1996 and December 
1996, the examiners did not provide any opinion as to whether 
the etiology of the veteran's low back pain is related to his 
service-connected cervical spine arthritis, or to injury 
during service.  Therefore, the Board will again remand the 
low back claim to obtain the relevant medical opinion.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for 
examination and records review by a VA 
physician, for the purpose of obtaining a 
medical opinion regarding the etiology of 
the veteran's low back disorder.  The 
veteran's claims file and a copy of these 
remand instructions must be provided to 
the physician for review prior to the 
examination.  In particular, the Board 
calls the examiner's attention to the 
following records: 1) The veteran was 
seen during his service, in July 1973, 
for a contusion of the sacrum following a 
fall.  2) X-rays of the veteran's 
lumbosacral spine taken in January 1984 
were interpreted as showing degenerative 
changes, and a slight decrease of the 
body of L3 that was old.  3) VA 
examinations in October 1996 and December 
1996 produced impressions of degenerative 
arthrosis of the cervical and lumbar 
spines, and mild spondylitic changes of 
the lumbar spine.  Based on all of the 
evidence, the examiner should provide an 
opinion that answers the following 
question:  Is it more likely than not 
that the veteran's lumbar spine changes 
and low back pain are causally related to 
lumbar spine injury during service?

After the completion of the foregoing development, the RO 
should review the case.  If the decision on this issue 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the case 
and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 


- 12 -


